DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Applicant has amended Claims 1 and 9, cancelled Claims 2, 7, and 8, and added Claims 21 and 22. Claims 1, 9 – 16, 21, and 22 are currently pending.  


Response to Arguments

Applicant’s arguments have been fully considered. 



With regards to previous 103 rejections, applicant argues that Sato fails to disclose the particular fit relationship, arguing that the arcuate circumferential surface section 1 of Sato is tightly fitted with the arcuate inner peripheral section 4 in a middle position thereof, not clearance fitted. Examiner respectfully disagrees. As discussed previously and in the body of the rejection below, the clearance in the middle position that the applicant is referring to is equivalent to clearance “k” in Figure 2, i.e. the clearance between the two pressure release channel sections “S”. In Paragraph 42, Sato teaches that “the width of the clearance k is often set larger than that of the clearance t”. The clearance “t” is the clearance between the flat portions of the shaft and the flat portions of the connecting hole, which is a clearance only “necessary for inserting the drive shaft A into the mounting hole” (Paragraph 43). As such, since clearance “t” is only necessary to insert the drive shaft, the fit at clearance “t” can be said to be a “tight” fit, and clearance “k”, which is larger than clearance “t”, can be said to be a “clearance” fit, under broadest reasonable interpretation.


Claim Objections

Claim 1 is objected to because of the following informalities:    

Claim 1, Line 21: should be corrected to …two first position-limiting portions…

Claim 1, second to last line: should be corrected to …two second ... 

Claim 21, second to last line: should be corrected to …two second ... 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (hereafter “Kono” – JP 2008-057444) in view of Sato et al. (hereafter “Sato” – US 2007/0059194).

With regards to Claim 1:

Kono discloses an oil pump assembly (Figures 1, 2), comprising a pump housing (7, 11, 12, 13), a pump shaft (31) and a pump rotor assembly (21, 22), wherein the pump housing at least comprises a first housing (housing 13), a second housing (housing 11) and a third housing (housing 12), the oil pump assembly has a pump inner chamber, the pump inner chamber comprises a first inner chamber (pump room 23) and a second inner chamber (inside of motor housing 12), part of the first housing and part of the second housing define the first inner chamber (as seen in Figure 1, the pump room 23 is defined by housing plate 13 and housing 11), and part of the second housing and part of the third housing define the second inner chamber (as shown in Figure 1, the inside of the motor housing 12 is defined by housing 12 and back wall of housing 11);

the pump rotor assembly is accommodated in the first inner chamber (as shown in Figure 1, rotors 21, 22 are in pump room 23), and at least part of the pump shaft is arranged in the second inner chamber (as shown in Figure 1, shaft 31 extends at least partially into pump room 23); and

the pump rotor assembly comprises a first rotor (rotor 22), the first rotor is fixedly connected to the pump shaft, the pump shaft is configured to drive the first rotor to rotate (see English translation: “said electric motor 3 has the rotor core 31 which, inner rotor 22 axial support is done through the said rotor core 31, in order to drive pump section 2”), the first rotor comprises a connecting portion, the connecting portion is formed with a connecting hole, at least part of the pump shaft is arranged in the connecting hole, and at least part of the connecting portion is tightly fitted with at least part of the pump shaft (see annotated Figure 1 below).

Kono further teaches the pump shaft comprises a first shaft segment and a second shaft segment, a diameter of the second shaft segment is greater than a diameter of the first shaft segment, at least part of the first shaft segment is inserted into the connecting hole, and at least part of an outer peripheral surface of the first shaft segment is in contact with at least part of the connecting portion (see annotated Figure 1 of Kono below). 



    PNG
    media_image1.png
    631
    851
    media_image1.png
    Greyscale


Kono is silent as to the shape of either the outer peripheral surface of the pump shaft or the connecting hole. Sato (Figures 6A, 6B) teaches a gear pump with a shaft (A) and an inner rotor (B), and a connecting portion. Sato further teaches the connecting portion comprises a first position-limiting portion (flat inner peripheral surfaces 5) and a first sub-portion (arcuate inner peripheral surfaces 4), the pump shaft comprises a second position-limiting portion (flat surface sections 2) and a second sub-portion (arcuate surface sections 1), the connecting portion is matched in shape with the pump shaft (as seen in Figures 6A, 6B), at least part of the first position-limiting portion is in contact with at least part of the second position-limiting portion (Paragraph 21: “come into contact during rotation”), and the first sub-portion is in a clearance fit with the second sub-portion (see gap “S” between arcuate surfaces 1 and 4, the gap indicating a clearance fit). Sato goes on to teach that the connecting portion comprises two first position-limiting portions (flat inner peripheral surfaces 5, Figures 6A, 6B of Sato) and two first sub-portions (arcuate inner peripheral surfaces 4, Figures 6A, 6B of Sato), the two first position-limiting portions are arranged in parallel, and the two first sub-portions are respectively arranged at two ends of the first position-limiting portions (as shown in Figures 6A, 6B of Sato); that each of the two first position-limiting portions comprises a planar portion, a first reference plane is defined, a center line of the first rotor is in the first reference plane, the first reference plane is in parallel with the planar portion, the two first position-limiting portions are respectively arranged on two sides of the first reference plane; and a second reference plane is defined, the center line of the first rotor is in the second reference plane, the second reference plane is perpendicular to the first reference plane, and the two first subportions are respectively arranged on two sides of the second reference plane (see Figure 6A of Sato, flat inner peripheral surfaces 5 are parallel with one another and on opposite sides of a center plane of the shaft A, and arcuate inner peripheral surfaces 4 are on opposite ends of another center plane of the shaft A); that the two first position-limiting portions are both planar (see Paragraph 36 of Sato: “flat”), the two first position-limiting portions are symmetrically arranged with respect to the first reference plane (as shown in Figure 6A of Sato), and the two first position-limiting portions are in contact with the two second position-limiting portions respectively, and are tightly fitted with all of the second position-limiting portions (Paragraphs 10, 21). Sato goes on to teach that the pump shaft comprises two second position-limiting portion (flat surface sections 2, Figures 6A, 6B of Sato) and two second sub-portion (arcuate surface sections 1, Figures 6A, 6B of Sato); wherein the two first sub-portions and the two second sub-portions are both arc-shaped (Paragraph 36 of Sato: “arcuate”), and the two second position-limiting portions are both planar (as seen in Figures 6A, 6B of Sato). Note is taken of the protruding portion in the middle of the arcuate section, said portion being equivalent to clearance “k” in Figure 2 of Sato. In Paragraph 42, Sato teaches that “the width of the clearance k is often set larger than that of the clearance t”. The clearance “t” is the clearance between the flat portions of the shaft and the flat portions of the connecting hole, which is a clearance only “necessary for inserting the drive shaft A into the mounting hole” (Paragraph 43). As such, since clearance “t” is only necessary to insert the drive shaft, the fit at clearance “t” can be said to be a “tight” fit, and clearance “k”, which is larger than clearance “t”, can be said to be a “clearance” fit, under broadest reasonable interpretation. Sato teaches that this shape allows for sufficient pressure release of any oil in the gap while “maintain[ing] good oil durability and sealing ability of the oil seal, without increasing the inner rotor in size” (Paragraph 10). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Kono by making the outer peripheral shaft shape and the connecting hole shape as shown in Sato in order to yield the predictable benefits described above. As per the two second position-limiting portions and the two second sub-portions would be arranged on the first shaft segment since this is the segment of the shaft in Kono that is inserted into the connection portion.  

With regards to Claim 9:

The Kono modification of Claim 1 teaches a third reference plane which passes through a central axis of the second shaft segment and a connection line of midpoints of the two second sub-portions is defined, and the two second position-limiting portions are symmetrically arranged with respect to the third reference plane (as per Kono, the inner rotor 22 rotates with the shaft, meaning no eccentricity is involved and that the two flat sections 2 of the shaft after modification with Sato would be symmetric with respect to the larger segment of the shaft).

With regards to Claims 10 – 12 and 16:

The Kono modification of Claim 1 teaches the first rotor comprises an upper surface (see Figure 1 of Kono, surface closer to plate 13) and a lower surface (see Figure 1 of Kono, surface opposite to that of plate 13, into which shaft 31 extends), the connecting hole is extended axially from the lower surface to the upper surface, and in an axial direction of the first rotor, a first distance is defined as a distance between the lower surface located at the central axis of the first rotor and the upper surface located at the central axis of the first rotor, and a depth of the connecting hole is less than or equal to the first distance (as shown in Figures 1 and 2 of Kono, the shaft does not extend all the way through the rotor 22, and the connecting hole also does not extend all the way through – i.e. is a blind hole).

With regards to Claims 13 – 15:

The Kono modification of Claim 1 teaches the connecting hole is a blind hole, and the connecting hole does not penetrate through the upper surface (as shown in Figures 1 and 2, hole does not go all the way through), but does not explicitly teach a ratio of the depth of the connecting hole to the first distance is greater than or equal to one third. While Kono is not disclosed as showing the figures to scale, in Figure 1, the ratio of the depth of the connecting hole to the first distance does appear to be greater than one third. As per MPEP 2125, drawings can be relied on for what they would reasonably teach one of ordinary skill in the art. One of ordinary skill in the art would reasonably ascertain from Figure 1 of Kono that the ratio of the depth of the connecting hole to the first distance is greater than one third. Alternatively, since applicant has not provided any evidence of criticality of the recited range, as per MPEP 2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. The depth of the connecting hole affects the surface area of contact between the shaft and . 


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (hereafter “Kono” – JP 2008-057444) in view of Dai et al. (hereafter “Dai” – CN 2692378Y) and Sato et al. (hereafter “Sato” – US 2007/0059194).

With regards to Claim 21:

Kono discloses an oil pump assembly (Figures 1, 2), comprising a pump housing (7, 11, 12, 13), a pump shaft (31) and a pump rotor assembly (21, 22), wherein the pump housing at least comprises a first housing (housing 13), a second housing (housing 11) and a third housing (housing 12), the oil pump assembly has a pump inner chamber, the pump inner chamber comprises a first inner chamber (pump room 23) and a second inner chamber (inside of motor housing 12), part of the first housing and part of the second housing define the first inner chamber (as seen in Figure 1, the pump room 23 is defined by housing plate 13 , and part of the second housing and part of the third housing define the second inner chamber (as shown in Figure 1, the inside of the motor housing 12 is defined by housing 12 and back wall of housing 11);

the pump rotor assembly is accommodated in the first inner chamber (as shown in Figure 1, rotors 21, 22 are in pump room 23), and at least part of the pump shaft is arranged in the second inner chamber (as shown in Figure 1, shaft 31 extends at least partially into pump room 23); and

the pump rotor assembly comprises a first rotor (rotor 22), the first rotor is fixedly connected to the pump shaft, the pump shaft is configured to drive the first rotor to rotate (see English translation: “said electric motor 3 has the rotor core 31 which, inner rotor 22 axial support is done through the said rotor core 31, in order to drive pump section 2”), the first rotor comprises a connecting portion, the connecting portion is formed with a connecting hole, at least part of the pump shaft is arranged in the connecting hole, and at least part of the connecting portion is tightly fitted with at least part of the pump shaft (see annotated Figure 1 below).

Kono further teaches the pump shaft comprises a first shaft segment and a second shaft segment, a diameter of the second shaft segment is greater than a diameter of the first shaft segment, at least part of the first shaft segment is inserted into the connecting hole, and at least part of an outer peripheral surface of the first shaft segment is in contact with at least part of the connecting portion (see annotated Figure 1 of Kono below). 



    PNG
    media_image1.png
    631
    851
    media_image1.png
    Greyscale


Kono is silent as to the shape of either the outer peripheral surface of the pump shaft or the connecting hole. Dai teaches a fear pump rotor (Figures 1 – 12), in which the pump shaft and the connecting portion on the rotor have different shapes. In one embodiment (Figures 10 – 12), the shape is a “D-shape”. In Figures 2 – 5, the shape is a rectangular shape, in other words, the two first sub-portions and the two second first sub-portions are both planar, and the two second position-limiting portions are both planar (see Figures 3, 4 of Dai). Since Kono is silent as to the shape of the shaft and connecting portion, one of ordinary skill in the art would have found it obvious to employ the rectangular shape found in Dai in order to securely rotate the rotor.


Sato (Figures 6A, 6B) teaches a gear pump with a shaft (A) and an inner rotor (B), and a connecting portion. Sato further teaches the connecting portion comprises a first position-limiting portion (flat inner peripheral surfaces 5) and a first sub-portion ( inner peripheral surfaces 4), the pump shaft comprises a second position-limiting portion (flat surface sections 2) and a second sub-portion (surface sections 1), the connecting portion is matched in shape with the pump shaft (as seen in Figures 6A, 6B), at least part of the first position-limiting portion is in contact with at least part of the second position-limiting portion (Paragraph 21: “come into contact during rotation”), and the first sub-portion is in a clearance fit with the second sub-portion (see gap “S” between surfaces 1 and 4, the gap indicating a clearance fit). Sato goes on to teach that the connecting portion comprises two first position-limiting portions (flat inner peripheral surfaces 5, Figures 6A, 6B of Sato) and two first sub-portions (inner peripheral surfaces 4, Figures 6A, 6B of Sato), the two first position-limiting portions are arranged in parallel, and the two first sub-portions are respectively arranged at two ends of the first position-limiting portions (as shown in Figures 6A, 6B of Sato); that each of the two first position-limiting portions comprises a planar portion, a first reference plane is defined, a center line of the first rotor is in the first reference plane, the first reference plane is in parallel with the planar portion, the two first position-limiting portions are respectively arranged on two sides of the first reference plane; and a second reference plane is defined, the center line of the first rotor is in the second reference plane, the second reference plane is perpendicular to the first reference plane, and the two first subportions are respectively arranged on two sides of the second reference plane (see Figure 6A of Sato, flat inner peripheral surfaces 5 are parallel with one another and on opposite sides of a center plane of the shaft A, and inner peripheral surfaces 4 are on opposite ends of another center plane of the shaft A); that the two first position-limiting portions are both planar (see Paragraph 36 of Sato: “flat”), the two first position-limiting portions are symmetrically arranged with respect to the first reference plane (as shown in Figure 6A of Sato), and the two first position-limiting portions are in contact with the two second position-limiting portions respectively, and are tightly fitted with all of the second position-limiting portions (Paragraphs 10, 21). Sato goes on to teach that the pump shaft comprises two second position-limiting portion (flat surface sections 2, Figures 6A, 6B of Sato) and two second sub-portion (surface sections 1, Figures 6A, 6B of Sato). Note is taken of the protruding portion in the middle of the section, said portion being equivalent to clearance “k” in Figure 2 of Sato. In Paragraph 42, Sato teaches that “the width of the clearance k is often set larger than that of the clearance t”. The clearance “t” is the clearance between the flat portions of the shaft and the the two second position-limiting portions and the two second sub-portions would be arranged on the first shaft segment since this is the segment of the shaft in Kono that is inserted into the connection portion.  

With regards to Claim 22:

Kono discloses an oil pump assembly (Figures 1, 2), comprising a pump housing (7, 11, 12, 13), a pump shaft (31) and a pump rotor assembly (21, 22), wherein the pump housing at least comprises a first housing (housing 13), a second housing (housing 11) and a third housing (housing 12), the oil pump assembly has a pump inner chamber, the pump inner chamber comprises a first inner chamber (pump room 23) and a second inner chamber (inside of motor housing 12), part of the first housing and part of the second housing define the first inner chamber (as seen in Figure 1, the pump room 23 is defined by housing plate 13 and housing 11), and part of the second housing and part of the third housing define the second inner chamber (as shown in Figure 1, the inside of the motor housing 12 is defined by housing 12 and back wall of housing 11);

the pump rotor assembly is accommodated in the first inner chamber (as shown in Figure 1, rotors 21, 22 are in pump room 23), and at least part of the pump shaft is arranged in the second inner chamber (as shown in Figure 1, shaft 31 extends at least partially into pump room 23); and

the pump rotor assembly comprises a first rotor (rotor 22), the first rotor is fixedly connected to the pump shaft, the pump shaft is configured to drive the first rotor to rotate (see English translation: “said electric motor 3 has the rotor core 31 which, inner rotor 22 axial support is done through the said rotor core 31, in order to drive pump section 2”), the first rotor comprises a connecting portion, the connecting portion is formed with a connecting hole, at least part of the pump shaft is arranged in the connecting hole, and at least part of the connecting portion is tightly fitted with at least part of the pump shaft (see annotated Figure 1 below).

the pump shaft comprises a first shaft segment and a second shaft segment, a diameter of the second shaft segment is greater than a diameter of the first shaft segment, at least part of the first shaft segment is inserted into the connecting hole, and at least part of an outer peripheral surface of the first shaft segment is in contact with at least part of the connecting portion (see annotated Figure 1 of Kono below). 



    PNG
    media_image1.png
    631
    851
    media_image1.png
    Greyscale


the connecting portion comprises a first position-limiting portion (flat inner peripheral surfaces 5) and a first sub-portion ( inner peripheral surfaces 4), the pump shaft comprises a second position-limiting portion (flat surface sections 2) and a second sub-portion (surface sections 1), the connecting portion is matched in shape with the pump shaft (as seen in Figures 6A, 6B), at least part of the first position-limiting portion is in contact with at least part of the second position-limiting portion (Paragraph 21: “come into contact during rotation”), and the first sub-portion is in a clearance fit with the second sub-portion (see gap “S” between surfaces 1 and 4, the gap indicating a clearance fit). Sato goes on to teach that the connecting portion comprises two first position-limiting portions (flat inner peripheral surfaces 5, Figures 6A, 6B of Sato) and two first sub-portions (inner peripheral surfaces 4, Figures 6A, 6B of Sato), the two first position-limiting portions are arranged in parallel, and the two first sub-portions are respectively arranged at two ends of the first position-limiting portions (as shown in Figures 6A, 6B of Sato); that each of the two first position-limiting portions comprises a planar portion, a first reference plane is defined, a center line of the first rotor is in the first reference plane, the first reference plane is in parallel with the planar portion, the two first position-limiting portions are respectively arranged on two sides of the first reference plane; and a second reference plane is defined, the center line of the first rotor is in the second reference plane, the second reference plane is perpendicular to the first reference plane, and the two first subportions are respectively arranged on two sides of the second reference plane (see Figure 6A of Sato, flat inner peripheral surfaces 5 are parallel with one another and on opposite sides of a center plane of the shaft A, and inner peripheral surfaces 4 are on opposite ends of another center plane of the shaft A); that the two first position-limiting portions are both planar (see Paragraph 36 of Sato: “flat”), the two first position-limiting portions are symmetrically arranged with respect to the first reference plane (as shown in Figure 6A of Sato), and the two first position-limiting portions are in contact with the two second position-limiting portions respectively, and are tightly fitted with all of the second position-limiting portions (Paragraphs 10, 21). Sato goes on to teach that the pump shaft comprises two second position-limiting portion (flat surface sections 2, Figures 6A, 6B of Sato) and two second sub-portion (surface sections 1, Figures 6A, 6B of Sato). Note is taken of the protruding portion in the middle of the section, said portion being equivalent to clearance “k” in Figure 2 of Sato. In Paragraph 42, Sato teaches that “the width of the clearance k is often set larger than that of the clearance t”. The clearance “t” is the clearance between the flat portions of the shaft and the flat portions of the connecting hole, which is a clearance only “necessary for inserting the drive shaft A into the mounting hole” (Paragraph 43). As such, since clearance “t” is only necessary to insert the drive shaft, the fit at clearance “t” can be said to be a “tight” fit, and clearance “k”, which is larger than clearance “t”, can be said to be a “clearance” fit, under broadest reasonable interpretation. Sato teaches that this shape allows for sufficient pressure release of any oil in the gap while “maintain[ing] good oil durability and sealing ability of the oil seal, without the two second position-limiting portions and the two second sub-portions would be arranged on the first shaft segment since this is the segment of the shaft in Kono that is inserted into the connection portion.  

Kono is silent as to the shape of either the outer peripheral surface of the pump shaft or the connecting hole. In other words, Kono does not explicitly teach that surfaces of two first position-limiting portions and surfaces of the second position-limiting portions are planar, the two first position-limiting portions are in contact with the second position- limiting portions, a surface of one of the two first sub-portions of the first rotor is arc-shaped, a surface of the other first sub-portion is planar, a surface of one of the second sub-portions is arc- shaped, and a surface of the other second sub-portion is planar. However, the shape is an obvious matter of design choice. Applicant has presented no evidence of criticality of the particular shape of the shaft/connecting portion. Rather, the critical element is the fit between the shaft and the connecting portion – a feature taught by Sato above. Dai teaches a fear pump rotor (Figures 1 – 12), in which the pump shaft and the connecting portion on the rotor have different shapes. In one . Sato, as described above, teaches both a pentagram shape and an octagon shape. Based on these references, one of ordinary skill in the art would recognize that multiple shapes are possible,. Including shapes such as in Figures 10 – 12 of Dai, in which only a portion is planar and the rest is arcuate. Since Kono is silent as to the shape of the shaft and connecting portion, one of ordinary skill in the art would have found it obvious to employ the recited shape in order to securely rotate the rotor.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Shimada (JP 2001214876) – se Figures 3 – 4, multiple shapes of shaft and connecting portions depicted. 

Park et al. (US 2013/0022486) – see Figures 2, 3, shaft with two planar sides and two arcuate sides, with a tight fit on the planar sides and a clearance fit which enables motion on the arcuate sides. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, January 4, 2022